Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 08/30/2019. Claims 1 through 7 are presently pending and are presented for examination.
Information Disclosure Statements
The Information Disclosure Statements submitted on 08/30/2019 and 12/10/2019 are compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Yuhei JP2004125499A (hereinafter referred to as “Yuhei”).
Regarding claim 1, Yuhei teaches a communication terminal that is connected to a server device in a two-way communicable manner and that transmits a route search request for a destination to the server device and obtains a route searched for and delivered by the server device in response to the route search request (see Yuhei para [0050] “FIG. 4 is a flowchart illustrating a process in which the information server  
The communication terminal comprising:
a processor programmed to (see para [0022] “The in-vehicle information terminal 111 includes a position detection unit 114 that detects the position of the vehicle 11 using a GPS, a vehicle speed detection unit 115 that detects a traveling speed of the vehicle 11, a mobile phone communication unit 113 and a wireless LAN communication unit 112, A memory 116 for storing road information and the like, a control unit 110 for controlling various processing units, an interface unit 117 to which a monitor 121 is connected, and operations to be performed when the driver performs various settings of the in-vehicle information terminal 111 And a part 118.”):
request the server device for guidance information after starting up the communication terminal (see para [0034] “When using the in-vehicle information terminal 111, the driver firstly obtains, at the departure point 21, information indicating  
the guidance information being used to provide movement guidance for a mobile unit and being targeted for at least an update target area around a current location among update target areas (see para [0034] and para [0029] “The information server 150 includes nationwide road information required for route guidance by the in-vehicle information terminal 111, for example, nationwide map information, address information, store information, expressway service area names, parking area names, Interchange names, distance information, and the like are recorded, and are updated to the latest information at regular intervals (for example, one month). Further, the information server 150 records weather information, temperature information, accident information, traffic regulation information, and the like for each area, and these information are spaced more closely than the map information and the like (for example, every 30 minutes). Is updated. The information server 150 stores an area in which data communication by the mobile telephone communication unit 113 is available and an area in which data communication by the wireless LAN communication unit 112 is available.”),
the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device (see para [0029]);
Receive the guidance information transmitted from the server device in response to the request for the guidance information (see para [0034]); 
And provide movement guidance for the mobile unit using a guidance route set on the communication terminal and the received guidance information (para [0034] and [0050])
Regarding claim 2, Yuhei teaches the communication terminal as taught in claim 1 and as addressed above in the rejection of claim 1, Yuhei further teaches wherein the processor is programmed to make a request for the guidance information after starting up the communication terminal and before setting a destination (see para [0034], para [0035], and para [0036] “The information server 150 receiving the search request data first confirms whether to use the relay point 231. When the relay point 231 is not used, the information server 150 uses the route information from the departure point 21 to the destination point 25 (information on a guide route that does not include map information in the road information) based on the road information stored therein. And sends it to the in-vehicle information terminal 111. The in-vehicle information terminal 111 can guide the vehicle 11 from the departure point 21 to the destination point 25 based on the received route information.”).
Regarding claim 3, Yuhei teaches the communication terminal as taught in claim 1 and as addressed above in the rejection of claim 1, Yuhei further teaches wherein the update target areas are identified based on area identification information in which sections corresponding to the update target areas and sections not corresponding to the update target areas are identified on a section-by-section basis of map information (see Yuhei para [0029]).
Regarding claim 5, Yuhei teaches a computer-readable storage medium storing a computer-executable program storing instructions causing a communication terminal that is connected to a server device in a two-way communicable manner and that transmits a route search request for a destination to the server device and obtains a route searched for and delivered by the server device in response to the route search request (see Yuhei para [0022] “The in-vehicle information terminal 111 includes a position detection unit 114 that detects the position of the vehicle 11 using a GPS, a vehicle speed detection unit 115 that detects a traveling speed of the vehicle 11, a mobile phone communication unit 113 and a wireless LAN communication unit 112, A memory 116 for storing road information and the like, a control unit 110 for controlling various processing units, an interface unit 117 to which a monitor 121 is connected, and operations to be performed when the driver performs various settings of the in-vehicle information terminal 111 And a part 118.” And para [0035] and [0050]),
To perform functions comprising:
Requesting the server device for guidance information after starting up the communication terminal (see para [0036]), 
The guidance information being used to provide movement guidance for a mobile unit and being targeted for at least an update target area around a current location among update target areas (para [0034] and [0029]),
 the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device (see para [0029]);
Receiving the guidance information transmitted from the server device in response to the request for the guidance information (para [0036]); 
And providing movement guidance for the mobile unit using a guidance route set on the communication terminal and the received guidance information (para [0034])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhei in view of Tetsuya JP2016057217A (hereinafter referred to as “Tetsuya”).
Regarding claim 4, Yuhei teaches the communication terminal as taught in claim 1 and as addressed above in the rejection of claim 1, Yuhei does not teach wherein the update target areas are identified on a mesh-by-mesh basis.
However, Tetsuya teaches wherein the update target areas are identified on a mesh-by-mesh basis (see Tetsuya page: 3 “The storage unit 230 includes a map information DB (map information storage unit) 231. The map information DB 231 is a database that stores map information for navigation, and includes a rewritable nonvolatile recording medium such as an HDD (Hard Disk Drive) or a flash memory. The map information DB 231 stores map information in units of meshes that are predetermined map sections. The map information can be partially updated on a mesh basis using the updated map information distributed from the map information distribution server 100.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the communication terminal as taught in Yuhei to include the feature of having update target areas on a mesh-by-mesh basis as mentioned in Tetsuya in order to differentiate between each area that is updated.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhei in view of Nagy US 20170371333 A1 (hereinafter referred to as “Nagy”).
Regarding claim 6, Yuhei teaches a server device that is connected to a communication terminal in a two-way communicable manner and that receives a route search request for a destination from the communication terminal and delivers a route searched for in response to the received route search request to the communication terminal (see Yuhei para [0035] and [0050]),
…
Receive a request for guidance information for providing movement guidance for a mobile unit from the communication terminal having started up (para [0036]);
And transmit the guidance information to the communication terminal in response to the request for the guidance information (see para [0034]),
The guidance information being targeted for at least an update target area around a current location among update target areas (para [0034] and [0029]),
The update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device (see para [0029]).
Yuhei does not teach 
The server device comprising: 
A processor programmed to:
However, Nagy teaches 
The server device comprising: 
A processor programmed to (see para [0004] “One exemplary embodiment provides a system for controlling multiple autonomous vehicles. The system includes a server that is communicatively coupled to a source device and a recipient device. The server includes an electronic processor configured to receive, from the source device, a connected mode trip request including a first starting point for a first autonomous vehicle, a destination, a first departure time, and a participant request. The electronic processor is further configured to receive a second starting point for a second autonomous vehicle based on the participant request.”):
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the server device as taught in Yuhei to include the feature of a server device comprising a processor as mentioned in Nagy in order to compute the navigation operations accurately.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhei in view of Konrardy US 10395332 B1 (hereinafter referred to as “Konrardy”).
Regarding claim 7, Yuhei teaches a movement guidance system comprising a server device and a communication terminal that is connected to the server device in a two-way communicable manner (see Yuhei para [0050] “FIG. 4 is a flowchart illustrating a process in which the information server 150 according to the embodiment of the present invention obtains a guide route based on search request data of the vehicle-mounted information terminal 111. However, steps S01 to S05 are processes in the in-vehicle information terminal 111, and the information server 150 performs each process from step S06.” and para [0035] “This search request data can be transmitted by a mobile telephone communication unit 113 through a public line such as a mobile phone or a PHS. In an environment where a wireless LAN can be used, the wireless LAN communication unit 112 can transmit the search request data. It is also possible to transmit via a wireless LAN. Further, the search request data can be transmitted to the information server 150 using a personal computer or a data communication function such as a mobile phone or a PHS without using the in-vehicle information terminal 111.”)
And that transmits a route search request for a destination to the server device and obtains a route searched for and delivered by the server device in response the route search request (see para [0034] “When using the in-vehicle information terminal 111, the driver firstly obtains, at the departure point 21, information indicating the departure point 21 and the destination point 25, information as to whether or not to use the relay point, , A determination parameter (hereinafter, referred to as “allowable distance R”) for determining whether or not to take the relay point into the guidance route is set. The in-vehicle information terminal 111 collects information such as the set departure point (current position of the vehicle 11 by default), the destination point, the allowable departure range R, and the presence / absence of a request to set a relay point as search request data to the information server 150. Send.”),
Wherein the communication terminal includes a first processor programmed to (see para [0022]):
Request the server device for guidance information after starting up the communication terminal (see para [0034], para [0035], and para [0036]),
The guidance information being used to provide movement guidance for a mobile unit and being targeted for at least an update target area around a current location among update target areas (para [0036], para [0034] and [0029]),
the update target areas being areas whose terminal-side map information included in the communication terminal is an older version of map information than device-side map information included in the server device (see para [0029]);
Receive the guidance information transmitted from the server device in response to the request for the guidance information (para [0036]); and 
Provide movement guidance for the mobile unit using a guidance route set on the communication terminal and the received information (para [0036]);
…
Receive the request for the guidance information from the communication terminal (para [0036])); and
Transmit the guidance information for a target area to the communication terminal in response (see para [0034])
Yuhei does not teach and the server device includes a second processor programmed to:
However, Konrardy teaches and the server device includes a second processor programmed to (see Konrardy claim 6):
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the movement guidance system as taught in Yuhei to include the feature of the server device comprising a second processor as mentioned n Konrardy in order to perform navigation operations more accurately.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180192330 A1 teaches a communication terminal executing a request for a route that is carried out by a server-side application.
US 20200191590 A1 teaches an information processing system that comprises a route search service upon a user’s request.
US 20190354108 A1 teaches a vehicle control system that comprises a server controller that is able to derive a route from the current position of a vehicle to the destination upon a request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664